Exhibit 10.1

 

AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY

 

 

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (“Agreement”) made this 24
day of October, 2018, by and between PTH NORTH MIAMI AVE LLC a Florida Limited
Liability Corporation with offices at 200 South Biscayne Blvd, Suite 3600,
Miami, Fl 33131 (“Buyer”), and DIAMEDIX CORPORATION, a Florida corporation
(“Seller”) with offices at 14100 N.W. 57th Court, Miami Lakes, Florida 33014.

 

FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS:

 

Section 1.      Terms. The terms listed below shall have the respective meanings
given them as set forth adjacent to each term.

 

(a)     “Business Day(s)” shall mean any day of the week other than Saturday,
Sunday or a day on which banking institutions in Miami, Florida are obligated or
authorized by law to close.

 

(b)     “Buyer’s Broker” shall mean Dave Colonna of FIP Realty Services LLC.

 

(c)     “Closing” shall mean that date upon which the sale of the Property by
Seller to Buyer shall be consummated.

 

(d)     “Closing Date” shall mean the date that is forty-five (45) days after
the expiration of the Examination Period.

 

(e)     “Earnest Money” shall mean, when deposited, the sum of Five Hundred
Thousand Dollars ($500,000.00), delivered by Buyer to Roland Sanchez-Medina, Jr.
ESQ. Escrow Account (“Escrow Agent”), within three (3) days after the Effective
Date. The Earnest Money is to be applied as part payment of the Purchase Price
of the Property at Closing, or disbursed as agreed upon under the provisions of
this Agreement. Except as provided in Sections 6, 14, and 15 of this Agreement,
the Earnest Money will become non-refundable if Buyer has not terminated this
Agreement by the end of the Examination Period.

 

(f)     “Effective Date” shall mean that date when this Agreement is last
executed by Seller and Buyer without any change or amendment to this Agreement
as presented.

 

(g)     “Examination Period” shall mean the period beginning on the Effective
Date of this Agreement and ending at 5:00 P.M., Eastern time in effect sixty
(60) calendar days thereafter.

 

(h)     “Property” shall mean the following:

 

(i)     All of the land located at 2140, 2150 and 2160 North Miami Ave., 2115,
2141 and 2155 North Miami Ave. and 38 NW 22nd Street, Miami Florida, more
particularly described on Exhibit “A” attached hereto and made a part hereof
(the “Real Property”).

 

(ii)     All structures, warehouse and commercial buildings, parking areas,
improvements, and fixtures owned by Seller and located on the Real Property
(the “Improvements”).

 

(iii)     To the extent assignable by Seller, all intangible property owned by
Seller and used exclusively in connection with the Real Property and
Improvements, including all plans and specifications, if any, in the possession
of Seller which were prepared in connection with the construction of any of the
Improvements, all hereditaments, privileges, tenements and appurtenances
belonging to the Real Property, including but not limited to all air rights and
transferable development rights, all right, title, and interest of Seller in and
to all open or proposed highways, streets, roads, avenues, alleys, easements,
strips, gores and rights-of-way in, on, across, in front of, contiguous to,
abutting, or adjoining the Real Property, all licenses, permits, and warranties
now in effect with respect to the Real Property and Improvements, all written
service contracts in effect at Closing, in any way relating to the Property, and
any equipment leases and all rights of Seller thereunder relating to equipment
or property located upon the Property, which will survive the Closing
(collectively, the “Intangible Property”).

 

 

--------------------------------------------------------------------------------

 

 

(i)     “Purchase Price” shall mean Twenty Three Million Dollars
($23,000,000.00)

 

(j)     “Seller’s Broker” shall mean Miguel Alcivar of Cushman and Wakefiled.

 

(k)     “Seller’s Notice Address” shall be as follows:

 

David Barka

President

Diamedix Corporation

14100 N.W. 57th Court

Miami Lakes, Florida 33014

Email: d.barka@erbadiagnostics.com

 

-with a copy to-

 

David Seifer

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

150 West Flagler Street

Suite 2200

Miami, Florida 33130

Email: DSeifer@stearnsweaver.com

 

except as same may be changed pursuant to Section 17 of this Agreement.

 

(l)     “Buyer’s Notice Address” shall be as follows:

 

C/O – Roland Sanchez-Medina, Jr. Esq.     

201 Alhambra Circle, Suite 1205

Coral Gables, Fl 33134

Email: Roland@smgqlaw.com

 

-with a copy to-

 

David Colonna

FIP Realty

2136 NW 1 Av, Suite 200

Miami, Fl 33137

Email: davecolonna@fipcommercial.com

 

except as same may be changed pursuant to Section 17 of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(m)     “Title Company” shall mean Sanchez-Medina, Gonzalez, Quesada, Lage,
Gomez & Machado LLP

 

Section 2.      Brokerage. At Closing, Seller will pay Seller’s Broker a
commission pursuant to and subject to the terms of a separate agreement between
Seller and Seller’s Broker. Buyer will pay Buyer’s Broker a commission pursuant
to and subject to the terms of a separate agreement between Buyer and Buyer’s
Broker. Seller and Buyer each warrant to the other that no real estate broker or
agent, other than Seller’s Broker and the Buyer’s Broker, has been used or
consulted in connection with the purchase and sale of the Property. Each
covenants and agrees to defend, indemnify and save the other harmless from and
against any actions, damages, real estate commissions, fees, costs and/or
expenses (including reasonable attorneys’ fees), resulting or arising from any
commissions, fees, costs and/or expenses due to any real estate brokers or
agents, other than as identified herein, because of the purchase and sale of the
Property and the execution and delivery of this Agreement, due to the acts of
the indemnifying party.

 

Section 3.      Proration of Expenses/Payment of Costs.

 

(a)     Seller and Buyer agree that all items of income and expense with respect
to the Property shall be prorated as of the date of Closing, including, without
limitation, real property taxes, utilities and any other assumed liabilities, if
any. The Closing Date shall be treated as the “Seller’s day” for purposes of
prorations. Seller shall pay the fees and costs of any counsel representing
Seller in connection with this transaction. The Buyer shall pay for (i) deed
stamps, surtax and other conveyance fees or taxes which become payable by reason
of the transfer of the Property; (ii) the fees for recording the Deed;
(iii)  the cost of any update to the Survey, (iv) all costs with respect to the
Title Company’s preparation and issuance of the Title Commitment and Title
Policy (as such terms are defined in Section 5 of this Agreement), including,
without limitation, the premium for the Title Policy (v) the costs of Buyer’s
investigations of the Property, (vi) the fees and costs of any counsel
representing Buyer in connection with this transaction. All costs and expenses
incident to this transaction and Closing and not specifically described above
shall be paid by the party incurring same.

 

(b)     Accrued general real estate taxes for the year of Closing not yet due
and payable shall be prorated as of the Closing Date on the basis of the actual
taxes for the year, if known, or if unknown, the most recent ascertainable
taxes, but in either case based on the maximum allowable discount for early
payment. Buyer shall pay all such taxes when they become due and payable and,
promptly thereafter, the parties shall re-prorate taxes with, if any amount is
due, an appropriate payment from one party to the other on the basis of the
amount of taxes then due and payable. Prior to or at Closing, Seller shall pay
or have paid all real estate tax bills which are due and payable prior to or on
the Closing Date and shall furnish evidence of such payment to Buyer. Special
assessments which are confirmed or become a lien prior to Closing and pending
assessments for work substantially completed as of Closing shall be credited to
Buyer at Closing. Buyer shall receive no credit for other pending special
assessments and Buyer shall be responsible for all special assessments levied
against the Property which are payable in periodic installments, provided that
the then current installment shall be prorated between the parties at Closing.

 

Section 4.      Payment of Purchase Price. Buyer shall pay the Purchase Price,
as increased or decreased by prorations and adjustments as herein provided, in
accordance with the terms of the Agreement, in immediately available United
States funds at Closing.

 

Section 5.      Title Commitment. During the Examination Period, Buyer shall
obtain a current title commitment (“Title Commitment”) for the issuance of an
owner policy of title insurance (“Title Policy”) covering the Real Property
issued by the Title Company, together with true, correct and, to the extent
available from the public records, legible copies of all instruments referenced
in the Title Commitment as conditions or exceptions to title to the Real
Property.

 

3

--------------------------------------------------------------------------------

 

 

Section 6.      Title/Survey Review. Buyer shall have until thirty (30) days
after the Effective Date within which to review the Title Commitment and Survey
(“Title Review Period”) and to deliver any written objections to the form and/or
content of the Title Commitment and the Survey to Seller (the “Title Objection
Notice”). Any objections not made prior to the expiration of the Title Review
Period shall be deemed to be waived by Buyer and all matters disclosed on
Schedule B-II of the Title Commitment and on the Survey, to which no objection
is made, shall be deemed “Permitted Exceptions”. Anything to the contrary in
this Agreement notwithstanding, Buyer shall have no right to make objection to
the matters set forth on Exhibit “B” attached hereto and incorporated herein by
this reference, and all such matters shall be “Permitted Exceptions”. Seller
shall have the right at its option, but not the obligation, to cure said title
and survey matters objected to in the Title Objection Notice, or agree to cure
such matters, in a manner reasonably acceptable to Buyer and the Title Company
prior to Closing. Seller shall have five (5) Business Days after receipt of
Buyer’s Title Objection Notice to notify Buyer in writing (“Seller’s Title
Response Notice”) whether it has elected to cure such title and survey matters,
or has elected not to cure any such title or survey matters. If Seller fails to
send a Seller’s Title Response notice within said five (5) Business Day period,
then Seller shall be deemed to have elected not to cure any title or survey
matters contained in Buyer’s Title Objection Notice. If, pursuant to Seller’s
Title Response Notice or Seller’s failure to timely deliver the Seller’s Title
Response Notice, Seller has elected (or is deemed to have elected) not to cure
any one or more of such title or survey matters, then Buyer, notwithstanding
anything contained in this Agreement to the contrary, may terminate this
Agreement on or before the expiration of the Examination Period, in which case
the Earnest Money shall be immediately returned to Buyer. If Seller fails to
timely deliver a Seller’s Title Response Notice or if Seller does not elect to
cure, or agree to cure, any such title and survey matters as provided herein,
and if Buyer does not elect to terminate this Agreement as provided herein, such
matters that Seller does not elect to cure or agree to cure shall be deemed
waived by Buyer and classified as Permitted Exceptions. Buyer shall have an
additional five (5) day period in which to object to any revisions or
endorsements to the Title Commitment and Survey as may be issued from time to
time to the extent that such revisions or endorsements contain title and survey
matters first appearing of record after the original Title Commitment date that
are not otherwise Permitted Exceptions. Notwithstanding the foregoing and
anything contained herein to the contrary, Seller will satisfy all customary
Schedule B-I requirements applicable to Seller relating to mechanics liens,
parties in possession, and the organization, existence, and authority of Seller,
shall pay and discharge all liens and mortgages arising out of the deliberate
acts of Seller, at Closing; provided, however, that the foregoing shall not, in
any event, apply to any of the Code Violations (as defined below) it being
agreed by Buyer that Seller shall have absolutely no obligation to cure, satisfy
or otherwise discharge the Code Violations at or prior to Closing.

 

Section 7.      Examination Period.

 

(a)     Access. During the Examination Period, Buyer, its agents and/or
representatives shall have the right to enter upon the Real Property for the
purpose of inspecting, examining, performing tests and surveying the Real
Property to determine if the Property is suitable to Buyer, all of which
inspections and investigations shall be undertaken at Buyer’s sole cost and
expense. After completing its inspection of the Real Property, Buyer shall, at
its sole cost and expense, repair any damage it has caused to the Real Property.
Buyer agrees to indemnify and hold Seller harmless from any damages resulting
from the acts of Buyer, its agents or representatives in exercising its rights
under this Section 7. All inspections shall be conducted during normal business
hours with no less than twenty four (24) hours prior notice to Seller, and Buyer
shall coordinate any on-site inspections of the Property with Seller so that
Seller may have a representative present at all times desired by Seller. All
inspections of the Real Property shall be conducted in such a manner as to
reasonably avoid any interference with any business operations on the Real
Property. Notwithstanding anything to the contrary herein, in no event
whatsoever shall Buyer perform any invasive testing without the prior written
consent of Seller, which may be given or withheld in Seller’s sole discretion
(provided, however, in no event shall a Phase I environmental test be considered
invasive for the purposes of this Agreement). All information obtained by Buyer
during the Examination Period and thereafter until Closing shall be kept
confidential except for disclosures to such professionals and mortgage lenders
as may be required in connection with Buyer’s investigation and acquisition of
the Real Property or as otherwise required by law. If Buyer elects to terminate
this Agreement as expressly permitted in this Agreement, then it shall deliver
to Seller copies of all inspection reports pertaining to the Property. Buyer’s
obligations to restore the Real Property, indemnify Seller and return materials
to Seller under this Section 7 shall survive any termination of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Re-Plat of Property. Buyer hereby agrees and acknowledges that Seller
has informed Buyer that the owner of certain real property adjacent to the Real
Property (the “Adjacent Owner”) is in the process of re-platting such real
property (such property, the “Adjacent Parcel”). In connection, and together
with, Adjacent Owner’s efforts to re-plat the Adjacent Parcel, Adjacent Owner
has agreed to re-plat all of the Real Property described on Exhibit “A” attached
hereto into one (1) lot (the “Re-Plat”). In connection with the Re-Plat, Seller
may be required to expend certain amounts whether to reimburse Adjacent Owner
for its costs in connection with the Re-Plat or to satisfy any conditions that
may be required by any governmental or quasi-governmental authority (the
“Re-Plat Expenses”). Seller shall pay any and all Re-Plat Expenses as they
become due; provided, however, that if Buyer delivers the Approval Notice
pursuant to Section 8 below, then, at Closing, Buyer shall reimburse Seller for
a portion of the Re-Plat Expenses equal to Five Thousand and No/100 Dollars
($5,000.00). Notwithstanding anything in this Agreement to the contrary, the
successful completion or approval of the Re-Plat shall, in no way, be a
Condition Precedent pursuant to this Agreement and Buyer’s obligation to proceed
to Closing pursuant to the terms of this Agreement shall in no way be contingent
on, or otherwise affected by, the status, approval or disapproval of the
Re-Plat.

 

(c)     Code Violations; 40/50 Year Recertification. Seller hereby discloses to
Buyer that the Improvements and/or the Property may be subject to various
Miami-Dade County and/or City of Miami code enforcement violations and the
Improvements are further pending the 40/50 year recertification (collectively,
the “Code Violations”). Buyer hereby agrees and acknowledges that Seller shall
have no obligation whatsoever with respect to the Code Violations and, to the
extent Buyer proceeds to Closing, Buyer shall accept the Property in its current
“as-is” and “where is” condition subject to any and all Code Violations and
Buyer shall be solely responsible for any and all fines assessed against the
Property in connection therewith. Without limiting the generality of Section
7(e) below, Buyer hereby agrees and acknowledges that: (i) Buyer will accept the
Improvements in their current “as-is” and “where is” condition subject to all
faults which shall include, without limitation, the Code Violations; (ii) Seller
shall have no obligation to cure, satisfy or remedy any of the Code Violations
and/or pay any fines assessed against the Property due to, or emanating from,
the Code Violations; and (iii) Buyer hereby waives any and all claims that Buyer
may have against Seller or Seller’s partners, shareholders, members, officers,
directors, agents, employees, property manager, controlling persons and/or
affiliates in any way relating (whether directly or indirectly) to or arising
from the Code Violations.

 

(d)     Release. Buyer acknowledges that it will have the opportunity to inspect
the Property during the Examination Period, and during such period, observe its
physical characteristics and existing conditions and the opportunity to conduct
such investigation and study on and of the Property and adjacent areas as Buyer
deems necessary, and Buyer, on behalf of itself and its agents, employees,
officers, directors, partners, controlling persons and affiliates and their
successors and assigns, hereby forever releases and discharges Seller and its
partners, shareholders, members, officers, directors, agents, employees,
property manager, controlling persons and affiliates from (i) responsibility or
claims arising out of or related to the condition (including the presence in the
soil, air, structures, and surface and subsurface waters, of hazardous
materials), valuation, salability, or utility of the Property, or its
suitability for any purpose whatsoever, (ii) any claims Buyer or its successors
and assigns may have against Seller now or in the future based on any
environmental law or the presence of hazardous materials or any other pollutants
or contamination on the Property and (iii) any claims Buyer or its successors
and assigns may have against Seller now or in the future based on the Code
Violations. The foregoing release includes claims of which Buyer is presently
unaware or which Buyer does not presently suspect to exist which, if known by
Buyer, would materially affect Buyer’s release to Seller, provided, however, the
foregoing release shall not be applicable to Seller’s representations to the
contrary as expressly set forth in Section 11 of this Agreement. The provisions
of this Section 7(d) shall survive Closing.

 

5

--------------------------------------------------------------------------------

 

 

(e)     AS-IS. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, IT IS UNDERSTOOD AND
AGREED THAT THE SELLER DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS OF ANY KIND
OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO TAX CONSEQUENCES, PHYSICAL
OR ENVIRONMENTAL CONDITIONS, VALUE, OPERATING HISTORY, OR ANY OTHER MATTER OR
THING RELATING TO OR AFFECTING THE PROPERTY. BUYER AGREES THAT WITH RESPECT TO
THE PROPERTY AND EXCEPT AS SPECIFICALLY SET FORTH HEREIN, BUYER HAS NOT RELIED
UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION
OR WARRANTY OF SELLER OR SELLER’S AGENTS OR EMPLOYEES. BUYER REPRESENTS THAT IT
IS A KNOWLEDGEABLE BUYER OF REAL ESTATE AND THAT BUYER IS RELYING SOLELY ON ITS
OWN EXPERIENCE AND ITS OWN CONSULTANTS, AND BUYER, AS OF THE INSPECTION
COMPLETION DATE, SHALL HAVE CONDUCTED SUCH INVESTIGATIONS AND INSPECTIONS OF THE
PROPERTY INCLUDING, BUT NOT LIMITED TO, PHYSICAL AND ENVIRONMENTAL CONDITIONS,
AND SHALL RELY UPON SAME, AND UPON CLOSING, SHALL ASSUME THE RISK OF ALL ADVERSE
MATTERS INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS WHICH MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO BUYER AND BUYER SHALL PURCHASE AND ACCEPT FROM SELLER THE
PROPERTY “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THERE ARE NO ORAL
AGREEMENTS, WARRANTIES, REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY
OTHER THAN AS SPECIFICALLY SET FORTH IN THIS AGREEMENT. THE PROVISIONS OF THIS
SECTION 7(e) SHALL SURVIVE CLOSING.

 

    Buyer’s Initials: JBG   

 

Section 8.      Buyer’s Termination Rights. If, prior to the expiration of the
Examination Period, Buyer determines in its sole and absolute discretion, that
the Property is unsuitable to Buyer for any reason or for no reason at all, and
provides written notice to Seller thereof on or before the expiration of the
Examination Period, then this Agreement shall terminate (“Termination Notice”).
If, prior to the expiration of the Examination Period, Buyer determines the
Property is suitable in Buyer’s sole discretion and provides written notice to
Seller thereof on or before the expiration of the Examination Period, then this
Agreement shall continue in full force and effect (“Approval Notice”). In the
event Buyer fails to deliver the Approval Notice as provided herein, this
Agreement shall continue in full force and effect and the Earnest Money will be
non-refundable except if this Agreement is terminated as a result of Seller’s
default under this Agreement. In the event Buyer has delivered the Termination
Notice as provided in this Section 8, the Escrow Agent will pay, on demand and
without any further consent or approval of Seller, the Earnest Money to Buyer.
Buyer shall promptly return to Seller the materials and information furnished to
Buyer by Seller and any other Property Records after Buyer’s receipt of the
Deposit. Upon payment of the Earnest Money to Buyer as aforesaid, neither party
shall have any further rights, obligations or liabilities with respect to each
other hereunder, except for the obligations specifically provided for under the
Agreement that survive termination of the Agreement.

 

Section 9.      Insurance. At least two (2) Business Days prior to any entry on
the Real Property by Buyer, its agents, employees, consultants, contractors or
subcontractors, Buyer shall deliver to Seller certificates or other written
confirmation reasonably satisfactory to Seller showing that: (i) Buyer or
Buyer’s inspecting company has in effect a comprehensive general liability
insurance covering any and all liability of Buyer (or its inspector, as the case
may be) and Seller with respect to or arising out of any work to be performed by
Buyer, or for Buyer under this Agreement with limits not less than $1,000,000.00
per occurrence and $2,000,000 aggregate for bodily injury, personal injury and
property damage liability; and (ii) Seller shall be named as additional insured
on such insurance policies.

 

6

--------------------------------------------------------------------------------

 

 

Section 10.     Seller’s Deliveries. Seller shall deliver to Buyer within five
(5) Business Days following the Effective Date copies of the materials and
documents with respect to the Property which are described in Exhibit “G”
attached hereto, to the extent, however, that such materials and/or documents
are in the possession or control of the Seller (hereinafter, the “Property
Documents”).

 

The furnishing by Seller of the Property Documents is made by Seller without any
representation or warranty whatsoever as to the accuracy or completeness
thereof, or the right of Buyer to rely thereon. Buyer acknowledges that its
decision to purchase the Property is based upon Buyer’s independent
investigation and evaluation of the Property.

 

Section 11.      Representations of Seller. Seller makes the following
representations to Buyer, which are true and correct as of the Effective Date
and at Closing:

 

(a)     Seller is a corporation duly formed and validly existing under the laws
of the State of Florida. Seller has the full right and authority to enter into
this Agreement and to transfer all of the Property and to consummate or cause to
be consummated the transaction contemplated by this Agreement.

 

(b)     The individual executing this Agreement on behalf of the Seller has the
requisite authority to do so for and on behalf of Seller.

 

(c)     Except for the Code Violations and certain zoning related matters that
may have been initiated by the Wynwood District Improvement District, to
Seller’s knowledge, there are no pending or threatened matters of litigation,
administrative actions or arbitrations against or with respect to the Seller
and/or Property.

 

(d)     Seller is not a foreign person or disregarded entity within the meaning
of Section 1445(b)(2) of the Internal Revenue Code of 1986, as amended.

 

(e)     To Seller’s knowledge, performance under this Agreement will not result
in any breach of or default (or an event which would, with the passage of time
or the giving of notice or both, constitute a default) under any agreement or
other instrument which is either binding upon or enforceable against Seller.

 

(f)     Seller represents that Seller has not received any notices of violation
of any environmental condition affecting the Property which remain uncured and
Seller shall deliver to Buyer within five (5) Business Days following the
Effective Date, any and all prior notice of environmental violations received by
Seller during the period of its ownership which may otherwise have been cured.
As used herein, “Hazardous Materials” shall mean any flammables, explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances or
related materials, asbestos or any material containing asbestos, (except for
vinyl asbestos floor tile), human blood and other human waste products, or any
other substance or material, defined as a “hazardous substance” by any federal,
state, or local environmental law, ordinance, rule or regulation including,
without limitation, the Federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Federal Hazardous
Materials Transportation Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, and the rules and regulations adopted and promulgated
pursuant to each of the foregoing.

 

7

--------------------------------------------------------------------------------

 

 

(g)     The representations set forth in this Section 11 are solely for the
benefit of the Buyer and are to remain true and correct at Closing. In the event
that: (i) Buyer now or hereafter has knowledge, through its inspections or
otherwise, that any of the representations or warranties made by Seller under
this Agreement were not true or correct when made or become untrue or incorrect
prior to the Closing Date or that Seller has breached a covenant under this
Agreement; and (ii) Buyer nevertheless closes the transaction contemplated by
this Agreement, then Buyer shall be deemed to have waived any such
representation, warranty or covenant breach (as applicable) and shall have no
further claim against Seller with respect thereto. If, after the Closing, Buyer
discovers a breach of a representation made by Seller, then Buyer’s damages
shall be limited to those losses proximately caused by the breach of that
particular representation; provided, however, that such damages shall not
include special damages, punitive damages and/or consequential damages.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
agrees that any claim(s) brought by Buyer against Seller after the Closing based
on an alleged breach of a representation by Seller must be filed in the
appropriate forum pursuant to this Agreement, within six (6) months from Closing
(the “Survival Period”). Following the expiration of the Survival Period, Buyer
shall have no right and hereby waives any claims for any breach by Seller of the
representations contained herein. Notwithstanding anything in this Agreement to
the contrary, the maximum amount of liability that Seller shall have under any
circumstance for any and all surviving obligations under this Agreement
(including, without limitation, any obligation or liability arising out of any
representation made by Seller in this Agreement, and any liability under any
instrument or document delivered by Seller at or in connection with the Closing)
shall not exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00).
This Section 11(g) shall survive the Closing for the Survival Period.

 

(h)     All references in this Section 11 or elsewhere in this Agreement “to
Seller’s knowledge,” or to Seller’s awareness and words of similar import shall
refer solely to facts within the actual, conscious, present knowledge of David
Barka, as Interim CEO of Seller, without any duty of investigation or inquiry,
and shall not include knowledge imputed from the knowledge of any other person,
or constructive knowledge. Reference to Seller or David Barka in this Section
shall in no way be construed to make David Barka personally liable for, or to
have personally made, any representation or warranty herein.

 

Section 12.      Buyer’s Representations. Buyer makes the following
representations to Seller, which are true and correct as of the Effective Date
and which will be true and correct at Closing:

 

(a)      Buyer is duly organized, validly existing and in good standing under
the laws of the state of Florida, has all requisite company power and authority
(i) to enter into this Agreement and each other agreement, document or
instrument required to be executed in accordance herewith and to perform its
obligations hereunder, and (ii) to carry out the other transactions and
agreements contemplated in this Agreement.

 

(b)     This Agreement has been duly executed and delivered by Buyer and is the
valid and binding obligation of Buyer, enforceable in accordance with its terms,
subject as to enforceability to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws affecting creditors’
rights and remedies generally and to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

(c)      The individual executing this Agreement on behalf of Buyer has the
requisite authority to do so for and on behalf of Buyer.

 

(d)      Performance under this Agreement will not result in any breach of or
default (or an event which would, with the passage of time or the giving of
notice or both, constitute a default) under any material agreement or other
instrument which is either binding upon or enforceable against Buyer.

 

Buyer’s representations shall survive for the Survival Period.

 

8

--------------------------------------------------------------------------------

 

 

Section 13.      Seller’s Covenants. Seller covenants and agrees with Buyer
that:

 

(a)     From and after the Effective Date, if Seller receives written notice of
any threatened or pending investigation or inquiry by any governmental authority
with respect to the Property for any reason, or that there is any threatened or
pending litigation affecting or relating to the Property, Seller will give
prompt written notice thereof to Buyer.

 

(b)     From and after the Effective Date, Seller will not enter into any
contractual arrangement of any nature, including, without limitation, a lease or
amendment to and/or modification of a lease, which in any manner affects the
Property without first having received Buyer’s written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Seller shall have the right to execute any and all documents or
materials that may be required by the Adjacent Owner and/or the governmental or
quasi-governmental authorities in connection with the Re-Plat of the Property
without obtaining Buyer’s consent; provided, however, that Seller shall provide
copies with any such documentation promptly after execution.

 

Section 14.      Conditions Precedent. The obligation of Buyer to consummate the
transaction hereunder shall be subject to the fulfillment on or before the
Closing Date of the following conditions, which may be waived by Buyer in its
sole discretion (collectively, “Conditions Precedent”):

 

(a)     No suit, action, or other proceeding shall be pending before any court
or governmental agency by which any third party is seeking to restrain or
prohibit or to obtain damages or other relief in connection with this Agreement
or the consummation of the transactions contemplated herein.

 

(b)      The issuance of the Title Policy (or a written commitment therefor)
subject only to the Permitted Exceptions. Buyer shall use diligent, good faith
efforts to cause the Title Policy to be issued.

 

(c)      There shall be no material adverse change to the Property since the end
of the Examination Period; provided, however, that this Section 14(c) shall
expressly exclude any changes to the Property and/or the Improvements resulting
from the Code Violations and/or any fines assessed against the Property in
connection with the Code Violations.

 

If any one of the above Conditions Precedent shall not have been satisfied as of
the Closing Date, then Buyer shall provide Seller with written notice of such
failure and Seller shall have the right to extend the Closing Date in order to
cure such failure; provided, however, that any such extension shall, in no
event, exceed fifteen (15) calendar days (the “Outside Closing Date”). If Seller
fails to satisfy any pending Conditions Precedent on or before the Outside
Closing Date, then Buyer, at its option, may either waive such Conditions
Precedent in writing or terminate this Agreement by written notice thereof to
Seller, in which event the parties shall have no further right or obligation
hereunder, other than with respect to obligations hereunder that expressly
survive the termination of this Agreement, and the Earnest Money shall be
promptly paid to Buyer. Notwithstanding anything stated to the contrary in this
Agreement, any matter related to a rezoning, land use amendment, alley or street
closure, plat or any other zoning or land use matter affecting the Property,
whether applied for, pending or approved (including, without limitation, the
Re-Plat of the Property), is not, and shall not be deemed, a Condition
Precedent.

 

Section 15.      Default.

 

(a)     The parties hereto acknowledge the impossibility of precisely
ascertaining the amount of the damages to Seller in consequence of a default
hereunder by Buyer and hereby declare and agree that the Earnest Money paid by
Buyer hereunder represents the reasonable estimate of such damages. Accordingly,
in the event of Buyer’s default hereunder, Seller’s only remedy shall be to
receive and retain as Seller’s absolute property all Earnest Money not as a
penalty, but in liquidation of the damages sustained by Seller because of such
default, whereupon Buyer shall have no further liability or obligation hereunder
to Seller and no other remedy shall be available for Buyer’s breach of this
Agreement. Notwithstanding the foregoing, however, Buyer shall be liable to
Seller for any actual damages incurred by Seller by reason of Buyer’s failure to
indemnify Seller in accordance with Section 7 above.

 

9

--------------------------------------------------------------------------------

 

 

(b)     In the event of Seller’s failure or inability to close this transaction
or other breach of this Agreement, Buyer will have the right, as its sole and
exclusive remedies with respect to such failure, either to (i)  terminate this
Agreement by giving written notice thereof to Seller on or before the Closing
Date, whereupon neither party will have any further rights or obligations under
this Agreement except as set forth herein to the contrary and the Escrow Agent
shall immediately deliver the Earnest Money to Buyer, or (ii) bring an action
against Seller for specific performance of Seller’s obligations under this
Agreement. Subject to the immediately preceding sentence, the foregoing shall be
Buyer’s sole remedies in the event of Seller’s default hereunder and Buyer shall
have no action against Seller for damages.

 

Section 16.      Closing.

 

(a)      The sale and purchase of the Property will be consummated on the
Closing Date through an escrow with the Title Company or at such other place or
by such other method as is agreed upon in writing by Seller and Buyer.

 

(b)      At Closing, Seller shall deliver or cause to be delivered to Buyer,
fully executed and notarized where applicable and at Seller’s sole cost and
expense:

 

i.      A Special Warranty Deed subject only to the Permitted Exceptions, the
form of which is attached hereto as Exhibit “C” (“Deed”).

 

ii.     A non-warranty General Assignment and Bill of Sale conveying Seller’s
interest to the Intangible Property, the form of which is attached hereto as
Exhibit “D” (“Bill of Sale”).

 

iv.    an assignment of the licenses, permits, etc., the form of which is
attached hereto as Exhibit “E” (“Assignment of Licenses”), Buyer shall assume
all of the obligations of Seller as described in the Assignment of Licenses as
of the Closing Date and thereafter.

 

v.     an affidavit in compliance with Section 1445 of the Internal Revenue Code
(included in Owner’s Affidavit).

 

vi.    A so called owner’s affidavit the form of which is attached hereto as
Exhibit “F” (“Owner’s Affidavit”).

 

vii.   Such other documents as the Title Company may reasonably request
evidencing Seller’s existence, power, and authority of Seller to enter into and
execute this Agreement and to consummate the transaction herein contemplated and
to allow the Title Company to issue the Title Policy.

 

viii.   An IRS Form 1099-s Real Estate Reporting Form.

 

ix.      A settlement statement showing all closing amounts.

 

10

--------------------------------------------------------------------------------

 

 

(c)      At Closing, Buyer shall deliver or cause to be delivered to Seller,
fully-executed and notarized where applicable and at Buyer’s sole cost and
expense:

 

i.       The balance of the Purchase Price in immediately available United
States wired funds (subject to the adjustments and prorations as provided herein
and a credit for the Earnest Money).

 

ii.      A certified resolution of Buyer authorizing the entering into and
execution of this Agreement and the consummation of the transaction herein
contemplated.

 

iii.     A settlement statement showing all closing amounts.

 

(d)     From and after Closing, upon the reasonable written request of either
party, Buyer and Seller shall execute, acknowledge and deliver all such further
acts, deeds, bills of sale, assignments, transfers, conveyances and assurances
as may be required to further evidence and confirm the transactions provided for
in this Agreement, or as otherwise may be required or appropriate to carry out
the transactions contemplated hereby.

 

Section 17.      Notices. Unless otherwise provided herein, all notices and
other communications which may be or are required to be given or made by any
party to the other in connection herewith shall be in writing and shall be
deemed to have been given upon receipt or refusal to accept delivery if: (a)
hand-delivered, (b) sent by reputable overnight delivery service or certified
mail, return receipt requested and postage prepaid or (c) sent via electronic
transmission with a PDF attachment, to the addresses set out in Section 1(h) as
to Seller and in Section 1(i) as to Buyer, or at such other addresses as
specified by written notice delivered in accordance herewith.

 

Section 18.      Entire Agreement. This Agreement constitutes the sole and
entire agreement among the parties hereto and no modification of this Agreement
shall be binding unless in writing and signed by all parties hereto.

 

Section 19.     Assignment. This Agreement shall bind and inure to the benefit
of Seller and Buyer and their respective heirs, executors, legal
representatives, successors and assigns. This Agreement may be assigned by Buyer
without the prior written approval of Seller to any entity in which Buyer or its
principals have a controlling interest; otherwise, this Agreement may not be
assigned by Buyer without the prior written approval of Seller.

 

Section 20.      Applicable Law. This Agreement shall be construed under the
laws of the State of Florida and venue in any action shall be Miami-Dade County,
Florida.

 

Section 21.     Time is of the Essence. Time is of the essence with respect to
the performance and payment of all obligations of Seller and Buyer under this
Agreement, and the exercise of all rights of Seller and Buyer under this
Agreement. Any time period provided for herein which ends on a Saturday, Sunday
or a legal holiday will extend to 5:00 p.m. EST of the next Business Day.

 

Section 22.      Attorneys’ Fees. In the event any party brings any suit or
other proceeding with respect to the subject matter or enforcement of this
Agreement, the prevailing party (as determined by the court, agency or other
authority before which such suit or proceeding is commenced) shall, in addition
to such other relief as may be awarded, recover attorneys’ fees, expenses and
costs of investigation as actually incurred, including court costs, expert
witness fees, costs and expenses of investigation, and all attorneys’ fees,
costs and expenses in any such suit or proceeding.

 

Section 23.      Gender. As used in this Agreement, the masculine shall include
the feminine and neuter, the singular shall include the plural and the plural
shall include the singular as the context may require.

 

11

--------------------------------------------------------------------------------

 

 

Section 24.      Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

 

Section 25.     Signatures/Counterparts. In order to expedite the transaction
contemplated herein, telecopied or electronic facsimiles of signatures may be
used in place of original signatures on this Agreement. Seller and Buyer intend
to be bound by the signatures on the telecopied or electronic facsimile
document, are aware that the other party will rely on the telecopied or
electronic facsimile signatures and hereby waive any defenses to the enforcement
of the terms of this Agreement based on the form of signature. This Agreement
may be executed in counterparts, all such executed counterparts shall constitute
the same agreement, and the signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

 

Section 26.     Severability. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement shall nonetheless remain in full force and effect;
provided that the invalidity or unenforceability of such provision does not
materially adversely affect the benefits accruing to any party hereunder.

 

Section 27.     Escrow Agent. In performing its duties as Escrow Agent holding
and disbursing the Earnest Money as provided in this Agreement, the Escrow Agent
will not incur any liability to anyone for any damages, losses or expenses
except for willful default or breach of trust, and it will accordingly not incur
any such liability with respect to: (a) any action taken or omitted in good
faith upon advice of its counsel, or (b) any action taken or omitted in reliance
upon any instrument, including any written notice or instruction provided for in
this Agreement, not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and accuracy of any
information contained therein, which the Escrow Agent in good faith believes to
be genuine, to have been signed or presented by a proper person or persons, and
to conform with the provisions of this Agreement. In the event of a dispute
between any of the parties hereto sufficient in the discretion of the Escrow
Agent to justify its doing so, the Escrow Agent will be entitled to tender into
the register or custody of any court of competent jurisdiction, all Earnest
Money held under this Agreement, together with such legal pleadings as it deems
appropriate and thereupon to be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in such
court as the Escrow Agent determines to have jurisdiction thereof. The parties
will equally bear costs and expenses of any such legal proceeding.

 

Section 28.     Survival. Except as otherwise expressly set forth in this
Agreement, all representations and warranties of Seller and obligations of
Seller hereunder set forth in this Agreement shall not survive the Closing, but
shall merge into the Closing and the delivery of the Deed.

 

Section 29.     Section 1031 Exchange. Either Seller or Buyer may consummate the
sale and purchase of the Property as part of a so-called like kind exchange (the
“Exchange”) pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”), provided that: (i) the Closing shall not be delayed or
affected by reason of the Exchange nor shall the consummation or accomplishment
of the Exchange be a condition precedent or condition subsequent to Buyer’s or
Seller’s obligations under this Agreement; (ii) Buyer and/or Seller, as
applicable, shall effect the Exchange through a qualified intermediary and
neither Buyer nor Seller shall be required to take an assignment of the purchase
agreement for the exchange property or be required to acquire or hold title to
any real property for purposes of consummating the Exchange; and (iii) each
party electing such Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had the party electing such
Exchange not consummated its purchase through the Exchange. Neither Buyer nor
Seller shall by this agreement or acquiescence to the Exchange (1) have its
rights under this Agreement affected or diminished in any manner or (2) be
responsible for compliance with or be deemed to have warranted to the other
party that the Exchange in fact complies with Section 1031 of the Code.

 

12

--------------------------------------------------------------------------------

 

 

Section 30.     Waiver of Trial by Jury. SELLER AND BUYER HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS AGREEMENT OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT OR
INSTRUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SELLER AND BUYER ENTERING
INTO THE SUBJECT TRANSACTION.

 

Section 31.       Disclosures. Buyer acknowledges that Seller is a wholly-owned
subsidiary of a publicly traded company and, as such, may be required to
publicly disclose the execution of this Agreement and the consummation of the
transactions contemplated by this Agreement, in each case, including, but not
limited to, the location of Real Property, purchase price and Buyer’s name and a
description of the material terms of this Agreement (such as the purchase
price), and may be required to publicly file this Agreement with the Securities
and Exchange Commission. Buyer hereby forever releases and discharges Seller and
its partners, shareholders, members, officers, directors, agents and employees,
controlling persons and affiliates from responsibility or claims arising out of
the disclosure that Buyer or its successors and assigns may have against Seller
now or in the future based on such disclosure. The provisions of this Section 31
shall survive closing.

 

 

 

 

SIGNATURES ON FOLLOWING PAGE

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be duly executed.

 

 

BUYER:

 

       

PTH NORTH MIAMI AVE LLC, a Florida Limited Liability Corporation

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Jeffrey Grossfeld                                            

 

 

Name: Jeffrey Grossfeld

 

  Title: Manager    

Date: October 24, 2018

                SELLER:           DIAMEDIX CORPORATION, a Florida corporation  

 

 

 

 

  By: /s/ David Barka                                                          
Name: David Barka     Title: President     Date: October 24, 2018  

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

REAL PROPERTY

 

Parcel 1

Lots 4 & 5, Block 10, WADDELLS ADDITION, according to the Plat thereof, recorded
in Plat Book B, at Page 53, of the Public Records of Miami-Dade County, Florida

Folio No. 01-3125-048-0290

 

Parcel 2

Lot 1, Block 10, WADDELLS ADDITION, according to the Plat thereof, recorded in
Plat Book B, at Page 53, of the Public Records of Miami-Dade County, Florida

Folio No. 01-3125-048-0280

 

Parcel 3

Lot 2, Block 10, JOHNSON & WADDELLS ADDITION, according to the Plat thereof,
recorded in Plat Book 6, at Page 68, of the Public Records of Miami-Dade County,
Florida

Folio No. 01-3125-054-0340

 

Parcel 4

Lots 3 & 6, Block 10, JOHNSON & WADDELLS ADDITION, according to the Plat
thereof, recorded in Plat Book 6, at Page 68, of the Public Records of
Miami-Dade County, Florida

Folio No. 01-3125-054-0341

 

Parcel 5

Lot 3, Block 2, less the W 20 feet thereof, of FLEMING & PEARSONS SUB, according
to the Plat thereof, recorded in Plat Book 3, at Page 146, of the Public Records
of Miami-Dade County, Florida

Folio No. 01-3125-013-0030

 

Parcel 6

Lots 1,2,4 & 5, Block 2, FLEMING & PEARSONS SUB, according to the Plat thereof,
recorded in Plat Book 3, at Page 146, of the Public Records of Miami-Dade
County, Florida

Folio No. 01-3125-013-0020

 

Parcel 7

Lots 1 & 2, less the W 20 feet thereof, Block 3, BAYVIEW SUB, according to the
Plat thereof, recorded in Plat Book B3, at Page 107, of the Public Records of
Miami-Dade County, Florida

Folio No. 01-3125-016-0360

 

15

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

PERMITTED EXCEPTIONS

 

1. Taxes and assessments for the year 2014 and subsequent years.     2. Zoning
ordinances.     3. Conditions, covenants, easements, limitations, reservations,
restrictions and agreements of record acceptable to Buyer.     4. Matters which
would be disclosed by an accurate survey and inspection of the Land, and which
are acceptable to Buyer.    

5.

All matters reflected on the Title Commitment that are deemed to be Permitted
Exceptions which are not objected to by Buyer or which are objected to but
deemed waived pursuant to the terms of the Agreement.

 

16

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

 

 

 

This instrument was prepared by

and should be returned to:

 

 

Folio No:                                                        

 

 

 

 

SPECIAL WARRANTY DEED

 

 

THIS SPECIAL WARRANTY DEED, made this       day of             , 2018, between
                                        , whose mailing address is:             
                                , grantor*,                              
                 whose mailing address is:                               
         , grantee*,

    

WITNESSETH that said grantor, for and in consideration of the sum of Ten
($10.00) Dollars, and other good and valuable considerations to said grantor in
hand paid by said grantee, the receipt whereof is hereby acknowledged, has
granted, bargained and sold to the said grantee, and grantee’s heirs and assigns
forever, the following described land, situate, lying and being in Miami-Dade
County, Florida, to-wit (the “Property”):

 

 

 

 

Subject To:

 

  1. Taxes and assessments for the year 2018 and subsequent years.   2. All
easements, conditions, covenants, restrictions, reservations, limitations,
agreements and other matters of record, provided that this instrument shall not
reimpose same.  

3.

Existing applicable governmental building and zoning ordinances and other
governmental regulations.

 

4.

Matters that would appear on a current and accurate survey of the Property

 

TOGETHER with the easements, privileges, tenements, hereditaments and
appurtenances thereto belonging or in anywise appertaining.

 

TO HAVE AND TO HOLD the same in fee simple forever.

 

AND GRANTOR hereby covenants with Grantee that Grantor is lawfully seized of the
Property in fee simple; that Grantor has good right and lawful authority to sell
and convey the Property; and that Grantor does hereby fully warrant the title to
the Property and will defend the same against the lawful claims of all persons
claiming by, through or under Grantor, but against none other.

 

 

 

SIGNATURE OF GRANTOR ON FOLLOWING PAGE

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, grantor has caused this Special Warranty Deed to be executed
by its duly authorized representative on the day and year first above written.

 

Signed, sealed and delivered                    

in the presence of:

(As to all)

 

 

Witness:__________________________________  
_______________________________________   Print Name:                           
                                                            
Witness:__________________________________   Print Name:                        
                                                           

 

 

 

STATE OF ____________   )       ) SS: COUNTY OF _____________  )

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by
____________________________________, as _________________________ of
________________________________, on behalf of the Corporation who is personally
known to me or who has produced a valid _____________________ driver’s license
as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
      day of _____________, 2018.

 

 

 

 

Notary Public, State of Florida

My Commission Expires:

 

Typed, printed or stamped name of Notary Public

 

 

18

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

Prepared by:

 

BILL OF SALE

 

 

KNOW ALL MEN BY THESE PRESENTS, that ____________________________, a Florida
________________________________, party of the first part, for and in
consideration of the sum of Ten and 00/100 Dollars ($10.00), lawful money of the
United States, paid by _____________________________________, a Florida
_____________________________ , party of the second part, the receipt whereof is
hereby acknowledged, has granted, bargained, sold, transferred and delivered,
and by these presents does grant, bargain, sell, transfer and deliver unto the
said party of the second part, and its successors and assigns, the following
goods and chattels:

 

Existing fixtures and equipment, not otherwise owned by the Tenant, together
with all Intangible Property, as defined in the Purchase Agreement between the
parties hereto, all in “AS IS” conditions without warranty or representation
(except as hereinafter set forth), located in the following parcel of land:

 

See attached exhibit “A” (the “Property”).

 

 

TO HAVE AND TO HOLD the same unto the party of the second part, its successors
and assigns, executors and assigns forever.

 

AND for itself and its successors and assigns, hereby covenants to and with the
said party of the second part, and its successors and assigns, that it does have
good right to sell the same aforesaid, and that it will warrant and defend the
sale of the said property, goods and chattels hereby made, unto the said party
of the second part and its successors and assigns against the lawful claims and
demands of all persons whomsoever.

 

IN WITNESS WHEREOF, the party of the first part has hereunto set its hand and
seal, this ___ day of ____________, 2018.

 

Signed, sealed and delivered

in the presence of: 

________________________________________,

 

  a ______________________________  

 

 

 

 

Witness:___________________________________  

By:

_____________________________________________

 

Print Name:                                                                    
             

 

 _______________________,

 

 

 

 

 

Witness:___________________________________         Print Name:                
                                                                       

 

19

--------------------------------------------------------------------------------

 

 

STATE OF  )       ) SS:     COUNTY OF ________________  )

  

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by
_______________________________, the _____________ of
____________________________________, who is personally known to me or who has
produced a valid __________________ driver’s license as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
          day of ___________________________, 2018.

 

 

 

 

  Notary Public, State of Florida  

 

 

 

 

My Commission Expires:

 

 

 

          

20

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

 

ASSIGNMENT OF LICENSES, PERMITS, SERVICE AGREEMENTS, ETC.

 

THIS ASSIGNMENT, made this ________ day of ________________, 2018, by and
between __________________________________, a Florida
__________________________, hereinafter referred to as “Assignor”, and
___________________________________, a Florida ____________________________
hereinafter referred to as “Assignee”:

 

W I T N E S S E T H:

 

WHEREAS, Assignor has agreed to sell and Assignee has agreed to purchase all of
Assignor’s fee simple interest in the premises located in Miami-Dade County,
Florida, together with all improvements thereon, located at                ,
                County, Florida, more specifically described and known as
Exhibit “A,” (the “Property”); and

 

WHEREAS, included within the purchase price for the fee title to the Property,
Assignor has agreed to sell and Assignee has agreed to purchase all of the
Assignor’s right, title and interest in and to all existing authorizations,
licenses and permits, if any; service agreements attached hereto as Exhibit “B”
(the “Service Agreements”), relating to the operation of the Property;
certificates of occupancy, plans and specifications; and any and all guaranties
and/or warranties, including, without limitation, equipment warranties and/or
guaranties affecting the Property and improvements located thereon, if any.

 

NOW, THEREFORE, Assignor, for and in consideration of the sum of Ten and 00/100
($10.00) Dollars, and other good and valuable considerations to it in hand paid
by Assignee, the receipt whereof is hereby acknowledged, and in order to induce
Assignee to consummate the closing of the leasehold title in the Property, has
granted, bargained, sold, assigned, transferred, and set over and by these
presents does grant, bargain, sell, assign, transfer, deliver and set over unto
the Assignee, subject to the terms and conditions hereof, and without warranty
or representation, all of the right, title and interest of Assignor in and to
the following:

 

1.     Any and all existing authorizations, licenses and permits, relating to
the operation of the Property, which are transferable, including, without
limitation, all Certificates of Occupancy affecting said Property and
transferable development rights, together with any and all guaranties and/or
warranties, including, without limitation, and to the extent available,
equipment guaranties and/or warranties affecting the leasehold Property and the
improvements, if any. Assignor agrees to indemnify and hold harmless Assignee
from and against any and all claims, demands, causes of actions, judgments, and
liabilities, including attorneys’ fees and costs incident thereto, which may be
asserted or recovered against Assignee arising out of or relating or pertaining
to the assignments contemplated herein accruing prior to the date hereof..

 

2.     Any and all plans and specifications as may be in Assignor’s possession.

 

3.     Any and all Service Agreements, affecting the Property.

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set its hand and seal this
_______ day of __________________, 2018.

  

Signed, sealed and delivered

In the presence of:

ASSIGNOR:

 

     

 

 

________________________________________,

 

    a ______________________________  

 

 

 

 

 

Witness:_____________________________________ 

  By: _____________________________________________

 

Print Name:                                                                    
             

 

 _______________________,

 

 

 

 

 

 

Witness:_____________________________________          Print Name:              
                                                                           

 

 

 

 

STATE OF FLORIDA )   ) SS: COUNTY OF MIAMI-DADE  )

  

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by __________________________,
as the President of ___________________________, who is personally known to me
or who has produced a valid _______________ driver’s license as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
______ day of ________________, 2018.

 

 

 

 

    Notary Public, State of Florida    

 

 

 

 

  My Commission Expires:        

 

Typed, printed or stamped name of Notary Public

 

 

 

 

 

 

JOINDER OF ASSIGNEE ON FOLLOWING PAGE

 

22

--------------------------------------------------------------------------------

 

 

The undersigned Assignee does hereby assume and agree to assume and be bound by
each and every of the license agreements, permits, service agreements, etc.
assigned hereunder.

 

    ASSIGNEE:          

 

 

________________________________________,

 

    a Florida ______________________________________  

 

 

 

 

 

         

Witness:_____________________________________  

  By: _____________________________________________

 

Print Name:                                                                    
                  ___________________________, Managing Member  

 

 

 

 

 

Witness:_____________________________________           Print Name:            
                                                                             

          

 

 

 

 

STATE OF FLORIDA )   ) SS: COUNTY OF MIAMI-DADE  )

 

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by ________________________, as
Managing Member of ______________________________________, who is personally
known to me or who has produced a valid __________________ driver’s license as
identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
_____ day of ________________, 2018.

 

 

 

    Notary Public, State of Florida         My Commission Expires:       Typed,
printed or stamped name of Notary Public  

 

23

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

 

OWNER’S AFFIDAVIT

 

 

 

STATE OF FLORIDA )   ) SS: COUNTY OF MIAMI-DADE  )

 

 

BEFORE ME, the undersigned authority, personally appeared (“Affiant”) as
_________________________________________________ (“Seller”), being by me first
duly sworn, deposes and says:

 

  1. That __________________________________, is the owner of the following
described real property located in ________________ County, Florida, to-wit:    
                        (the “Property”)        

2.

Seller is this day conveying its rights, title and interest in and to the above
described property to __________________________________ (“Buyer”).

 

 

3.

To the best of Affiant’s knowledge, the Property is free and clear of all liens,
taxes, encumbrances and claims of every kind, nature and description whatsoever,
and except for real estate taxes for the year 200_ and subsequent years.

 

 

4.

Within the past ninety (90) days (i) there have been no improvements,
alterations, or repairs to the Property for which the costs thereof remain
unpaid, and (ii) there have been no claims for labor or material furnished for
repairing or improving the same, which remain unpaid.

 

 

5.

To the best of Affiant’s knowledge, there are no mechanic’s, materialmen’s, or
laborer’s liens against Seller’s interest in the Property.

        6. To the best of Affiant’s knowledge, there are no matters pending by
or against the Seller that could give rise to a lien that could attach to the
Property between __________, the Effective Date of
______________________________ (the “Title Company”) Commitment for Title
Insurance No. ________________________ (the “Commitment”), and the date of the
recording of the deed from Seller to Buyer. Affiant hereby agrees and represents
that Seller will not execute or record any instrument or do any act whatsoever
that in any way may or would affect the title to the Property, including, but
not limited to, mortgaging or conveying the Property or any interest therein, or
causing any liens to be recorded against the Property or Seller. Affiant is
executing this Affidavit in part for the purpose of allowing immediate
disbursement of the proceeds of the sale of the Property, pursuant to FS
§627,7841.

    

24

--------------------------------------------------------------------------------

 

 

 

7.

To the best of Affiant’s knowledge, Seller has not received notice of any
violations of municipal ordinances pertaining to the Property, which remain
uncured.

 

 

8.

This Affidavit is made for the purpose of inducing the Buyer to purchase the
Property from the Seller, the Title Agent to insure title to the Property, and
the Title Company to issue title on said Property.

 

 

9.

To the best of Affiant’s knowledge, no judgment or decree has been entered in
any court of any state of the United States against said Seller, which remains
unsatisfied, and which adversely affects the Property.

 

 

10.

To the best of Affiant’s knowledge, no person or entity other than the Seller
claims or is presently entitled to the right of possession or is in possession
of the Property.

 

 

11.

Section 1445 of the Internal Revenue Code provides that a transferee (Buyer) of
a U.S. real property interest must withhold tax if the transferor (Seller) is a
foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
disposition of the Property interest by the transferor, Affiant hereby certifies
the following on behalf of the transferor:

 

 

a.

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

 

b.

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

 

c.

Transferor’s U.S. Taxpayer Identification Number is: _______________________;

 

 

d.

Transferor’s forwarding/office address is: ___________________;

 

 

e.

Transferor has no “unsatisfied withholding liability” as defined and used in
Section 1445, U.S. Internal Revenue Code and U.S. Income Tax Regulations;

 

 

f.

This certification is given to induce the Buyer, to purchase the Property; and,

 

 

g.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

 

h.

Transferor acknowledges that the transferee, and any attorney, agent and
employee of Buyer, are relying upon this certification not to withhold or pay
any sum to the U.S. Internal Revenue Service.

 

 

i.

Under penalties of perjury Transferor declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete.

 

25

--------------------------------------------------------------------------------

 

 

 

12.

Affiant is familiar with the nature of an oath and with the penalties as
provided by the laws of the State aforesaid for falsely swearing to statements
made in an instrument of this nature.

 

 

13.

Affiant has read the full facts of this Affidavit and understands its context.

 

FURTHER AFFIANT SAYETH NOT.

 

Signed, sealed and delivered

In the presence of:

             

 

 

 

 

    ____________________________,            
____________________________________________         Print Name:                
                                                                               
    ____________________________________________         Print Name:            
                                                                             

           

 

 

 

STATE OF FLORIDA )   ) SS: COUNTY OF MIAMI-DADE  )

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by _________________________, as
_____________________ of ______________, who is personally known to me or who
has produced a valid ___________________ driver’s license as identification.

 

WITNESS my hand and official seal in the County and State last aforesaid this
______ day of _____________ 2018.

 

      Notary Public, State of Florida

My Commission Expires:

Print Name:___________________________________________

 

26

--------------------------------------------------------------------------------

 

 

EXHIBIT ”G”

 

SELLER’S DELIVERIES

 

To the extent available, Seller shall deliver or cause to be delivered to
Purchaser true, complete and correct copies of all of the following at Seller’s
sole cost and expense:

 

(a)      Tax Bills. Copies of the most recent real property and personal
property tax bills and assessments for the Property.

 

form, and a current rent roll.

 

(b)     Service Contracts. Copies of all Service Contracts, utility contracts,
maintenance contracts, management contracts, leasing contracts, exterminator
(termite) contracts, equipment leases, brokerage and leasing commission
agreements, and other agreements or rights related to the ownership, use, or
operation of the Property.

 

(c)      Insurance. Certificates of insurance and/or copies of insurance
policies and the insurance claims history for the two (2) most recent calendar
years prior to Closing and, to the extent available, for the current year.

 

(d)     Reports. All reports, if any, in Seller’s possession or control relating
to the Property, including most current appraisal, environmental reports,
asbestos reports, environmental audits, soils reports, site plans, surveys,
engineering reports and plans, landscape plans, structural calculations, floor
plans, construction contracts, and other reports or documents of significance to
the Property.

 

(e)     Operating Statements. All financial and other operating statements and
year-to-date (2 years) statements relating to the Property and prepared by or on
behalf of Seller, all of which are hereby certified by Seller as true and
correct and an accurate representation of the financial condition of the
Property.

 

(f)     Warranties. Copies of all presently effective warranties or guaranties
from any contractors, subcontractors, or material suppliers in connection with
any of the Personal Property or any construction, renovation, repairs or
alterations of the Improvements or any tenant improvements.

 

(g)     Permits. All governmental permits and approvals relating to the
construction, operation, use, or occupancy of the Property, including without
limitation all building permits, certificates of completion, certificates of
occupancy, environmental permits and licenses (including, without limitation,
permits relating to the existence, operation, or removal of underground storage
tanks), and sign permits.

 

(h)     Deposits. A list of all deposits and bonds posted by Seller with utility
providers, sureties, governmental agencies or others in connection with the
Property.

 

(i)     Notices. Copies of any communications or notices received which relate
to the compliance or lack of compliance of the Property with any rule,
regulation, law, or ordinance promulgated by any governmental authority having
jurisdiction over the Property, including any environmental rule, regulation,
law or ordinance; Copies of all communications or notices received relating to
pending or threatened litigation or condemnation proceedings, including tenant
lawsuits; and Copies of all communications or notices received from any board of
fire underwriters or from any insurance company which has issued a policy with
respect to the Property requesting the performance of any repairs or other work
or notifying of the cancellation or termination of any insurance policy.

 

(j)      Construction. List of any pending construction projects and copies of
construction contracts.

 

27